UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7047


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTHUR E. WRIGHT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:06-cr-00452-JRS-1)


Submitted:   November 2, 2012              Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur E. Wright, Appellant Pro Se.  Stephen Wiley Miller,
Elizabeth Wu, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Arthur E. Wright appeals the district court’s order

denying   his   motion    for   a   sentence   reduction   under   18   U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.          United States v. Wright, No. 3:06-cr-

00452-JRS-1     (E.D.N.C.    May    8,   2012).   We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process



                                                                    AFFIRMED




                                         2